Mr. Justice Thomas delivered the opinion of the court: Claimant was in the employment of the State as a common workman and was paid sixty cents per hour. His average weekly wage while working for the State was about thirty dollars. On April 24, 1929, while engaged in work on a bridge of State Route No. 42 near Zion City, he suffered an injury to his left hand which necessitated the amputation of the left index finger. The injury arose out of and in the course of his employment- and, under the provisions of the Workmen’s Compensation Act, lie is entitled to compensation from the State. The State paid his hospital and surgical bills and kept him on the payroll during the time he was unable to work. Section 8 of the Workmen’s Compensation Act provides an employee shall receive fifty per cent of his average weekly wage for the loss of an index finger during forty weeks. Claimant is therefore entitled to $600.00 and that sum is awarded him.